DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 802, 804, and 932.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “704” has been used to designate ports in Figure 7, but seems to be pointing to a completely different structure in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
Specification
The disclosure is objected to because of the following informalities:
Page 7, line 1: “a tray 700” should read –a tray 100-.
Page 8, line 5: “out of the plumping network” should read –out of the plumbing network-.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1).
Regarding claim 1, Rubanenko teaches a hybrid aeroponic/hydroponic growing system (Figure 1), comprising: 

wherein at least the lower portion of the table is sealed against the sidewalls and end walls, thereby forming a water-tight interior to maintain a reservoir of nutrient solution (Figure 1, Paragraph [0034]; bottom surface 154 sealed with sidewalls to hold solution compartment 108 with nutrient solution); 
wherein the upper portion of the table is configured to receive a plurality of removable and reconfigurable panels, at least including perforated panels to support a growing plant having a leafy portion disposed above the panel and a root portion disposed below the panel (Figures 7 and 10, Paragraph [0032], [0034], [0039]; cover 202 with openings 204 to accommodate plants, leafy parts situated outside of container [i.e. above cover 202], roots situated in root chambers 104 and 106 [i.e. under cover 202], different configurations of covers 202 are possible); 
a spray manifold configured for longitudinal placement along a central region of the interior of the table, the manifold having an inlet adapted to receive pressurized nutrient solution (Figures 1-2, Paragraph [0031]; irrigation system with fluid supply conduit 181 running down the central region of container 102, with fluid inlet 182 to receive nutrient solution to be sprayed onto roots); 
wherein the spray manifold further includes an upper surface with a plurality of apertures configured to receive spray heads oriented toward the root portions of the growing plants (Figures 1-2, Paragraph [0031]; on upper surface of fluid supply conduit 181 are aerators 186 with spray nozzles to supply nutrient solution spray to roots); 
wherein the system facilitates aeroponic plant culture with minimal root intrusion into the nutrient solution, and a hydroponic plant culture wherein the roots of the plants enter into the nutrient solution (Paragraph [0029]; roots can be placed in contact with a nutrient solution; Paragraph [0034]; roots can be suspended above nutrient solution).
Rubanenko does not teach one or more removable and replaceable baffle plates supported in the interior of the table, the baffle places having an upper surface facing the roots of the growing plants and a lower surface facing the reservoir.
Newton teaches a plant container comprising one or more removable and replaceable baffle plates supported in the interior of the table, the baffle places having an upper surface facing the roots of the growing plants and a lower surface facing the reservoir (Figures 1E-F, Paragraphs [0037]-[0038]; removable water permeable barrier 201, that has upper surface facing the roots and a lower surface facing the bottom of container 101, can be inserted and taken out). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with the barrier taught by Newton in order to control and contain root growth to prevent roots from growing passed the barrier (Newton: Paragraphs [0038] and [0040]).
Regarding claim 7, Rubanenko as modified above teaches wherein the upper portion of the table is configured to receive three elongated rows of removable and reconfigurable panels (Figures 7 and 10, Paragraph [0039]; there are three covers 202 shown, covers can be reconfigured).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1) as applied to claim 1 above, and further in view of Orff (US 20160227719 A1).
Regarding claim 2, Rubanenko as modified above does not teach a pair of ports, each being associated with a respective one of the end walls of the table, and wherein the ports enable a plurality of the tables to be serially cascaded and share a common reservoir.
Orff teaches an aeroponic system wherein there are ports, each being associated with a respective one of the end walls of the table, and wherein the ports enable a plurality of the tables to be serially cascaded and share a common reservoir (Figures 1-4, Paragraph [0027]; pumping system 14 comprises feed pipes 16 that run through openings in each side of each growing chamber 30 and connect each grow chamber 30 to share a common recovery basin 50).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with the ports and connected irrigation of multiple grow containers as taught by Orff in order to allow for larger scale plant production with multiple grow containers while also conserving the amount of fluid used.
Regarding claim 10, Rubanenko as modified above does not teach wherein the spray manifold includes an outlet facilitating connection to a spray manifold in an adjoining table.
Orff teaches an aeroponic system wherein the spray manifold includes an outlet facilitating connection to a spray manifold in an adjoining table (Figures 1-4, Paragraph [0027]; pumping system 14 comprises feed pipes 16 that run through openings in each side of each growing chamber 30 and connect each grow chamber 30 with spray nozzles 20 located on feed pipe 16 inside each grow chamber).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with the ports and connected irrigation of multiple grow containers as taught by Orff in order to allow for larger scale plant production with multiple grow containers while also conserving the amount of fluid used.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1) as applied to claim 1 above, and further in view of Butler et al. (US 20150282444 A1).
Regarding claim 3, Rubanenko as modified above does not explicitly teach wherein the length of the growing table is in the range of 3 to 10 feet.
Butler teaches a hydroponic table wherein the length of the growing table is in the range of 3 to 10 feet (Figure 1, Paragraph [0043]; table 12 has overall length of about 4 feet).
It would have been an obvious matter of design choice to provide the grow system of Rubanenko with a length of 4 feet as taught by Butler in order to provide a grow system of an appropriate size to best accommodate the specific type of plant being grown in the system, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, Rubanenko as modified above does not explicitly teach wherein the length of the growing table is in the range of 3 to 5 feet.
Butler teaches a hydroponic table wherein the length of the growing table is in the range of 3 to 5 feet (Figure 1, Paragraph [0043]; table 12 has overall length of about 4 feet).
It would have been an obvious matter of design choice to provide the grow system of Rubanenko with a length of 4 feet as taught by Butler in order to provide a grow system of an appropriate size to best accommodate the specific type of plant being grown in the system, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, Rubanenko as modified above does not explicitly teach wherein the length of the growing table is in the range of 7 to 10 feet.
Butler teaches a hydroponic table wherein the length of the growing table is in the range of 7 to 10 feet (Figure 1, Paragraph [0043]; table 12 has overall length of about 4 feet).
It would have been an obvious matter of design choice to provide the grow system of Rubanenko with a length of 4 feet as taught by Butler in order to provide a grow system of an appropriate size to best accommodate the specific type of plant being grown in the system, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1) as applied to claim 1 above, and further in view of Azoulay (US 8516742 B1).
Regarding claim 6, Rubanenkoas modified above teaches including removable and reconfigurable panels with large perforations to receive established plants (Figures 7 and 10, Paragraph [0032], [0034], [0039]; cover 202 with openings 204 to accommodate plants).
Rubanenko as modified above does not teach panels with small perforations to receive plant clones or cuttings and large perforations to receive established plants specifically in net cups or pots.
Azoulay teaches a hydroponic system wherein panels with small perforations to receive plant clones or cuttings and large perforations to receive established plants specifically in net cups or pots (Figure 4, Col. 3 lines 4-9; net pockets 20 extending through holes 21 hold cuttings or plants 23).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with the net cups and the cuttings as taught by Azoulay in order to provide a more stable securement of the plants in the panel openings and to also include cuttings in order to produce genetically identical plants to the desired plant type to be grown in the system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1) as applied to claim 1 above, and further in view of Umbaugh (US 20050011118 A1).
Regarding claim 8, Rubanenko as modified above teaches wherein the upper portion of the table is configured to receive three elongated rows of removable and reconfigurable panels (Figures 7 and 10, Paragraph [0039]; there are three covers 202 shown, covers can be reconfigured).
Rubanenko as modified above does not teach a middle row with non-perforated panels and two outside rows with perforated panels.
Umbaugh teaches a hydroponic grow system with varying types of grow panels wherein a panel in a middle is a non-perforated panels and two outside rows with perforated panels (Figure 1, Paragraph [0030]; filler blanks 29, can be placed in any panel receiving area in the system).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with the blank panels as taught by Umbaugh in order to cap an unused area to avoid fluid loss (Paragraph [0039]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1) as applied to claim 1 above, and further in view of Fox et al. (US 20170172084 A1).
Regarding claim 9, Rubanenko as modified above does not teach wherein the table includes openings to receive conduits to and from a chiller to cool the nutrient solution.
Fox teaches a hydroponic grow table wherein the table includes openings to receive conduits to and from a chiller to cool the nutrient solution (Figure 1B, Paragraph [0043] and [0059]; chiller 136 located along the fluid line leading into an opening in the growth tray 102).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with chiller taught by Fox in order to maintain a constant desired temperature of the nutrient solution for the plants.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1) and Azoulay (US 8516742 B1).
Regarding claim 11, Rubanenko teaches hybrid aeroponic/hydroponic growing system (Figure 1), comprising:  11U.S. Utility Patent Application Attorney Docket No.: AERO-10102 
an elongated growing table having opposing sidewalls defining a width, two opposing end walls defining a length, a lower portion with a closed bottom, and an upper portion with an open top (Figure 1, Paragraph [0028]; cultivation container 102, left side wall 110, right side wall 112, front end wall 142, rear end wall 144, bottom surface 154, interior 146 with an open top); 
wherein at least the lower portion of the table is sealed against the sidewalls and end walls, thereby forming a water-tight interior to maintain a reservoir of nutrient solution (Figure 1, Paragraph [0034]; bottom surface 154 sealed with sidewalls to hold solution compartment 108 with nutrient solution); 
wherein the upper portion of the table is configured to receive a plurality of removable and reconfigurable panels with large perforations to receive established plants (Figures 7 and 10, Paragraph [0032], [0034], [0039]; cover 202 with openings 204 to accommodate plants, leafy parts situated outside of container [i.e. above cover 202], roots situated in root chambers 104 and 106 [i.e. under cover 202], different configurations of covers 202 are possible); 
a spray manifold configured for longitudinal placement along a central region of the interior of the table, the manifold having an inlet adapted to receive pressurized nutrient solution (Figures 1-2, Paragraph [0031]; irrigation system with fluid supply conduit 181 running down the central region of container 102, with fluid inlet 182 to receive nutrient solution to be sprayed onto roots); 
wherein the spray manifold further includes an upper surface with a plurality of apertures configured to receive spray heads oriented toward the root portions of the growing plants (Figures 1-2, Paragraph [0031]; on upper surface of fluid supply conduit 181 are aerators 186 with spray nozzles to supply nutrient solution spray to roots); and 
wherein the system facilitates aeroponic plant culture with minimal root intrusion into the nutrient solution, and a hydroponic plant culture wherein the roots of the plants enter into the nutrient solution (Paragraph [0029]; roots can be placed in contact with a nutrient solution; Paragraph [0034]; roots can be suspended above nutrient solution).
Rubanenko does not teach: 
one or more removable and replaceable baffle plates supported in the interior of the table, the baffle places having an upper surface facing the roots of the growing plants and a lower surface facing the reservoir; and 
panels with small perforations for plant clones or cuttings and removable and reconfigurable panels with large perforations to receive established plants in net cups or pots.
Newton teaches a plant container comprising one or more removable and replaceable baffle plates supported in the interior of the table, the baffle places having an upper surface facing the roots of the growing plants and a lower surface facing the reservoir (Figures 1E-F, Paragraphs [0037]-[0038]; removable water permeable barrier 201, that has upper surface facing the roots and a lower surface facing the bottom of container 101, can be inserted and taken out). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with the barrier taught by Newton in order to control and contain root growth to prevent roots from growing passed the barrier (Newton: Paragraphs [0038] and [0040]).
Azoulay teaches a hydroponic system wherein panels with small perforations to receive plant clones or cuttings and large perforations to receive established plants specifically in net cups or pots (Figure 4, Col. 3 lines 4-9; net pockets 20 extending through holes 21 hold cuttings or plants 23).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with the net cups and the cuttings as taught by Azoulay in order to provide a more stable securement of the plants in the panel openings and to also include cuttings in order to produce genetically identical plants to the desired plant type to be grown in the system.
Regarding claim 16, Rubanenko as modified above teaches wherein the upper portion of the table is configured to receive three elongated rows of removable and reconfigurable panels (Figures 7 and 10, Paragraph [0039]; there are three covers 202 shown, covers can be reconfigured).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1) and Azoulay (US 8516742 B1) as applied to claim 11 above, and further in view of Orff (US 20160227719 A1).
Regarding claim 12, Rubanenko as modified above does not teach a pair of ports, each being associated with a respective one of the end walls of the table, and wherein the ports enable a plurality of the tables to be serially cascaded and share a common reservoir.
Orff teaches an aeroponic system wherein there are ports, each being associated with a respective one of the end walls of the table, and wherein the ports enable a plurality of the tables to be serially cascaded and share a common reservoir (Figures 1-4, Paragraph [0027]; pumping system 14 comprises feed pipes 16 that run through openings in each side of each growing chamber 30 and connect each grow chamber 30 to share a common recovery basin 50).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with the ports and connected irrigation of multiple grow containers as taught by Orff in order to allow for larger scale plant production with multiple grow containers while also conserving the amount of fluid used.
Regarding claim 19, Rubanenko as modified above does not teach wherein the spray manifold includes an outlet facilitating connection to a spray manifold in an adjoining table.
Orff teaches an aeroponic system wherein the spray manifold includes an outlet facilitating connection to a spray manifold in an adjoining table (Figures 1-4, Paragraph [0027]; pumping system 14 comprises feed pipes 16 that run through openings in each side of each growing chamber 30 and connect each grow chamber 30 with spray nozzles 20 located on feed pipe 16 inside each grow chamber).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with the ports and connected irrigation of multiple grow containers as taught by Orff in order to allow for larger scale plant production with multiple grow containers while also conserving the amount of fluid used.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1) and Azoulay (US 8516742 B1) as applied to claim 11 above, and further in view of Butler et al. (US 20150282444 A1).
Regarding claim 13, Rubanenko as modified above does not explicitly teach wherein the length of the growing table is in the range of 3 to 10 feet.
Butler teaches a hydroponic table wherein the length of the growing table is in the range of 3 to 10 feet (Figure 1, Paragraph [0043]; table 12 has overall length of about 4 feet).
It would have been an obvious matter of design choice to provide the grow system of Rubanenko with a length of 4 feet as taught by Butler in order to provide a grow system of an appropriate size to best accommodate the specific type of plant being grown in the system, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14, Rubanenko as modified above does not explicitly teach wherein the length of the growing table is in the range of 3 to 5 feet.
Butler teaches a hydroponic table wherein the length of the growing table is in the range of 3 to 5 feet (Figure 1, Paragraph [0043]; table 12 has overall length of about 4 feet).
It would have been an obvious matter of design choice to provide the grow system of Rubanenko with a length of 4 feet as taught by Butler in order to provide a grow system of an appropriate size to best accommodate the specific type of plant being grown in the system, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 15, Rubanenko as modified above does not explicitly teach wherein the length of the growing table is in the range of 7 to 10 feet.
Butler teaches a hydroponic table wherein the length of the growing table is in the range of 7 to 10 feet (Figure 1, Paragraph [0043]; table 12 has overall length of about 4 feet).
It would have been an obvious matter of design choice to provide the grow system of Rubanenko with a length of 4 feet as taught by Butler in order to provide a grow system of an appropriate size to best accommodate the specific type of plant being grown in the system, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1) and Azoulay (US 8516742 B1) as applied to claim 11 above, and further in view of Umbaugh (US 20050011118 A1).
Regarding claim 17, Rubanenko as modified above teaches wherein the upper portion of the table is configured to receive three elongated rows of removable and reconfigurable panels (Figures 7 and 10, Paragraph [0039]; there are three covers 202 shown, covers can be reconfigured).
Rubanenko as modified above does not teach a middle row with non-perforated panels and two outside rows with perforated panels.
Umbaugh teaches a hydroponic grow system with varying types of grow panels wherein a panel in a middle is a non-perforated panels and two outside rows with perforated panels (Figure 1, Paragraph [0030]; filler blanks 29, can be placed in any panel receiving area in the system).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with the blank panels as taught by Umbaugh in order to cap an unused area to avoid fluid loss (Paragraph [0039]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rubanenko et al. (US 20200008375 A1) in view of Newton (US 20170064910 A1) and Azoulay (US 8516742 B1) as applied to claim 11 above, and further in view of Fox et al. (US 20170172084 A1).
Regarding claim 18, Rubanenko as modified above does not teach wherein the table includes openings to receive conduits to and from a chiller to cool the nutrient solution.
Fox teaches a hydroponic grow table wherein the table includes openings to receive conduits to and from a chiller to cool the nutrient solution (Figure 1B, Paragraph [0043] and [0059]; chiller 136 located along the fluid line leading into an opening in the growth tray 102).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the cultivation container of Rubanenko with chiller taught by Fox in order to maintain a constant desired temperature of the nutrient solution for the plants.
Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Broutin (US 20190069497 A1), Krakover (US 20180325055 A1), Brooke (US 20050274073 A1), Morris (US 20120085026 A1), Adams (US 20210007307 A1), and Newsam (US 20170071143 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642